TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00404-CV


John Kerr, Appellant

v.

Foster Communications Company, Inc., Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-04-0311-C, HONORABLE TOM GOSSETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant John Kerr has filed a motion to dismiss his appeal.  Appellant's motion is
granted and the appeal is dismissed.


  					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   August 19, 2005